Citation Nr: 0017879	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1944 and from November 1948 to April 1949.  

This is an appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office, St. Louis, 
Missouri, Committee on Waivers and Compromises, which denied 
entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The overpayment has 
been calculated as being in the amount of $1,849.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran had been in receipt of improved disability 
pension benefits for a number of years based on his reports 
that Social Security benefits constituted his only income. 

3.  In August 1996, the regional office reduced the veteran's 
award effective in February 1993 based on unreported annual 
income of about $600 from a life insurance company.  This 
action created an overpayment of $2,179 in his account.  The 
veteran requested a waiver of recovery of that indebtedness.

4.  In October 1996, the Regional Office Committee on Waivers 
and Compromises granted waiver of recovery of the overpayment 
of $2,179.

5.  In March 1997, the regional office retroactively 
terminated the veteran's award of improved pension for a year 
effective in February 1994 due to excess income, primarily 
unreported income from gambling and the life insurance 
payment.  An overpayment of $3,984 was created.

6.  In June 1997, the Committee on Waivers and Compromises 
granted waiver of recovery of that indebtedness.  

7.  In June 1998, the regional office terminated the 
veteran's award effective in February 1995 and made further 
adjustments in the award based on unreported income 
consisting primarily of about $2500 from gambling plus the 
life insurance payment; resulting in the current overpayment.  

8.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his necessary living expenses and would defeat the 
purpose for which the benefits were intended.


CONCLUSION OF LAW

Recovery of the currently charged overpayment of improved 
disability pension benefits of $1,849 would be against the 
principle of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1998 the regional office terminated the veteran's 
award of improved disability pension effective in February 
1995 based on unreported income consisting primarily of about 
$2500 from gambling plus a life insurance payment. These 
actions resulted in the overpayment in question.  The veteran 
has conceded that he received the income which formed the 
basis for this termination of his award.

In June 1998, the Committee on Waivers and Compromises found 
no evidence of fraud, misrepresentation or bad faith on the 
part of the veteran in creation of the overpayment.  Thus, 
the veteran's request for waiver of recovery of the 
indebtedness is not barred on the basis of any of those 
factors.  This issue, having been resolved in the appellant's 
favor, was not appealed and is not before the Board for 
consideration.  

The Committee on Waivers and Compromises further found, 
however, that there had been fault on the part of the veteran 
in creating the debt since he had under-reported his income.  
It was also determined that failure to repay the indebtedness 
would result in an unfair gain to the veteran.  It was 
reasoned that, although the veteran's net monthly income was 
less than his monthly expenses, $300 of the expenses were 
payments on installment loans and other debts.  The veteran 
was expected to give the Government debt the same 
consideration as his other obligations.  The Committee 
concluded that although it could cause some financial 
hardship and defeat the purpose of the benefit to recover the 
debt by withholding the veteran's VA pension, a partial 
withholding would not cause undue financial hardship.  It was 
accordingly held that recovery of the indebtedness would not 
be against the principle of equity and good conscience and 
the veteran's request for waiver of recovery of the 
overpayment was denied.

In order to determine whether recovery of an indebtedness 
from a veteran would be against equity and good conscience, 
the facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's fault, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The veteran had been advised that the rate of pension paid 
depended in part upon the amount of his income and he had 
been asked to immediately report any change in income to the 
VA.  Thus, there may have been some fault on his part in 
creation of the overpayment by failing to promptly report all 
of his income to the VA. However, the veteran's eligibility 
verification reports for 1994 and 1995 are not included in 
the claims file.  Thus, the record does not reflect that he 
specifically omitted the income in question on those reports.  
While the veteran has not argued the point, the lack of 
documentation clearly casts doubt on the presence of 
significant fault. 

Furthermore, the record indicates that the same sources of 
unreported income formed the basis for the adjustments in his 
awards in August 1996, March 1997 and June 1998.  These 
actions were all taken after the time had elapsed for prompt 
reporting of his 1995 income from gambling and the life 
insurance payment.  As noted previously, the Committee on 
Waivers and Compromises granted the veteran's requests for 
waiver of recovery of the overpayments created by the August 
1996 and March 1997 award adjustments. In view of the 
foregoing, the Board concludes that there was not a high 
degree of fault on the part of the veteran in creation of the 
overpayment in question.

On his recent financial status report dated in June 1998, the 
veteran reported that his net monthly income consisting of 
his Social Security benefits and a company pension was $654.  
His regular monthly expenses were $690 and he reported that 
he had additional expenses each month which were not 
consistent or included in what he reported.  He had no 
assets.  The veteran's monthly expenses include $100 payments 
to two banks and $100 to another company for a total of $300 
in installment debt.  Moreover, the Board notes that the 
veteran's annual income is below the poverty threshold 
established for one person.  Thus, as the Committee noted, it 
is apparent that recovery of the overpayment would result in 
an undue financial hardship for the veteran.  Furthermore, 
even recoupment over a period of time would constitute a 
hardship, given his borderline financial status.

The purpose of improved disability pension is to provide an 
income supplement to veterans with very limited financial 
resources and the veteran certainly falls into that category.  
In view of the veteran's current financial situation, it does 
not appear that waiver of recovery of the overpayment would 
result in any unjust enrichment for him.  Accordingly, under 
the circumstances, the Board concludes that recovery of the 
overpayment of improved disability pension would be against 
the principle of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965.  It follows that favorable action 
in connection with the veteran's appeal is in order.  In 
arriving at its decision in this case, the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
benefit sought on appeal is granted.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

